T even DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amended title of the invention is acceptable and entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 4, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US PGPub 2013/0214245) in view of Inoue (US PGPub 2016/0163937), as evidenced by Saxler (US Patent No. 7,759,682).
Regarding claim 4, Chang discloses in Figs. 4F-4J & 5, forming a mask (490, para. [0056]) having an array pattern (Fig. 5, para. [0056]) on a light extraction layer (400, para. [0037] & [0056]); and 
etching the mask and the light extraction layer from above the mask (para. [0058]), wherein 

Chang appears not to explicitly disclose that the second dry-etching is performed in maskless.
Inoue disclose in Figs. 6-8, forming a composite light extraction surface comprising a projecting structure 21 and superimposed minute projecting structure 22, wherein the minute structure 22 is formed by a maskless preliminary dry etching (para. [0114]) followed by a masked dry etching to form the projecting structure 21 (para. [0114] & [0110]).  As further evidenced, see Saxler, Fig. 2, col. 6, lines 53-64, for the formation of the minute structure by maskless dry etching.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the maskless dry etching process as in Inoue to form the minute structure of Chang, this being the use of a known techniques to improve similar devices in the same way (MPEP § 2143 I.C.).  Furthermore, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). See also MPEP 2144.04(IV)(C).  In so doing, the second dry-etching is performed in maskless.
Regarding claim 6, Chang appears not to explicitly disclose that a second etching volume in a direction of depth by which the light extraction layer is etched in the second dry-etching is not less than 10 and not more than 20 a first etching volume in the direction of depth by which the light extraction layer is etched in the first dry-etching.
Absent a showing of criticality with respect to the relative etching volumes (a result effective variable dependent entirely upon the various sizes of the first and second patterns formed), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the pattern sizes and thus the etch volumes through routine experimentation in order to achieve the desired light extraction characteristics.  It has been held that discovering an 
Regarding claim 7, Chang further discloses that an etching rate of the second dry-etching is the same as that of the first dry-etching (para. [0063]:  same conditions as the first dry-etching step).
Chang appears not to explicitly disclose that a second dry-etching time for which the second dry-etching is performed is not less than 10% and not more than 20% a first dry-etching time for which the first dry-etching is performed.
Absent a showing of criticality with respect to the relative etching times (a result effective variable that given the same etching conditions is dependent entirely upon the various sizes of the first and second patterns formed), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the pattern sizes and thus the etch times through routine experimentation in order to achieve the desired light extraction characteristics.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Chang further discloses that boron trichloride (BCl3), which does not contain carbon (C), is used as an etching gas in the etching (para. [0059]).

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Inoue as evidenced by Saxler, and further in view of Haruta (US PGPub 2014/0103391).
Regarding claim 5, Chang as combined further discloses that in the first dry-etching step, a plurality of parts (401, Fig. 4H, para. [0058]) arranged in an array to correspond to the pattern of the mask are formed on the light extraction surface, and 
in the second dry-etching step, a plurality of granular parts (Chang, 402, Fig. 4K, para. [0065]; Inoue, Fig. 8) are formed both on a side part of the plurality of parts and on a flat part located in a space between adjacent cone-shaped parts.

Haruta discloses in para. [0263-0266] and Figs. 8 and 13, a similar process of forming a patterned light extraction surface of an LED by fully etching a photoresist patterned mask to produce cone-shaped parts on the surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce cone-shaped parts to produce a desired light extraction efficiency (Haruta para. [0267]). In so doing, the parts which correspond to the pattern of the mask formed in the first dry-etching step are cone-shaped parts.
Regarding claim 10, Chang further discloses that the mask includes a plurality of columns arranged in the array pattern, each of the plurality of columns having a uniform width in a direction perpendicular to a height direction (Fig. 5) and being made of photoresist (para. [0056]).
Chang appears not to explicitly disclose that photoresist is made of a resin.
As evidenced by Haruta, the semiconductor art recognized that a resin photoresist is suitable as a consumable mask for creating a surface pattern by dry etching (para. [0263]).  
  According to well established patent law precedent, selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See MPEP 2144.07).  As such, the photoresist is made of resin.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Inoue as evidenced by Saxler, and further in view of Khan (US PGPub 2010/0032647).
Regarding claim 8, Chang further discloses that the semiconductor light emitting device includes: a base structure that includes a sapphire (Al2O3) layer (para. [0037]); and a light emitting structure that is formed on the base structure (para. [0051]), and 
the light extraction layer is the sapphire layer.
Chang appears not to explicitly disclose that the light emitting structure includes an aluminum gallium nitride (AlGaN)-based semiconductor layer for emitting deep ultraviolet light.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an aluminum gallium nitride (AlGaN)-based semiconductor layer for emitting deep ultraviolet light in the light emitting structure to provide desired spectrum emission.

Response to Arguments
Double patenting rejections are withdrawn pursuant to amendments to co-pending applications.
Applicant’s arguments with respect to claim(s) 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891     

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891